THE COURT.— 
It is the conclusion of the court that the clear implication of the decree is that plaintiff should have immediate occupancy of the property in question. While her title to the property would not be complete until the decree became final and would be defeated by death or reconciliation during the interlocutory period, we hold that reason, common sense and authority entitle her in the meantime to the right to possession of the property awarded to her. (Wilson v. Wilson, 76 Cal.App.2d 119, 132 [172 P.2d 568]; Code Civ. Proc., § 945.) The order heretofore made staying any further proceedings is hereby discharged and the petition for supersedeas is denied.